Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a multi-layer modular bed, classified in A47G27/0237.
II. Claims 9-14, drawn to a method of using a multi-layer modular pet bed, classified in A01K1/0353.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, at least since the method of Invention II requires the use of the device by a pet. Additionally, Invention II “securing said attachment means along the edges of said foldable outer layer,” could be u practiced by another and materially different apparatus, since the phrase lacks both the four edges and the “removable attach[ment]” required by Invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications; and
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Such a search is as follows: A47G27/0237.cpc. and (stitch zip button (hook adj loop) fasten attach detach eyelet) and (fold creas$ seam collaps$ stor$ stow).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney of Record Thomas Moses on 9 August 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note, however, that the Certification Statement, page 4 is incomplete.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses legal phraseology, please remove reference to “means” and “embodiment.” Correction is required.  See MPEP §608.01(b).

Claim Objections
Claims 1 & 4 are objected to because of the following informalities: 
Claim 1, line 10 repeats “and” from the line immediately previous; and
Claim 4 (and the specification starting on page 14) recites the protective layer being “removably attached,” when the figures appear to show the protective layer as removably surrounding the pet bed. The specification uses the term “attach” to indicate the securing of one article to another, and claim 4 appears inconsistent. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The indicated phrases are interpreted as follows:
“attachment means” found in claim 1 is interpreted in light of the disclosure of “zipper, buttons, hook and loop fasteners, or any other suitable means for releasable attachment,” page 13; and 
“closure means” found in claims 5-6 is interpreted in light of “a zipper, buttons, hook and loop fasteners, and the like,” page 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is not clear what components are required to meet the limitation of “modular” found in the preamble. The common and ordinary meaning of the term “modular: constructed with standardized units or dimensions for flexibility and variety in use,” (Merriam-Webster Dictionary) does not appear to read on the recited components of claim 1, and the depend claims 7 & 8, as these claimed components are recited as one integral device.
Regarding Claim 7, the use of the phrase “additional stuffing” renders the claim vague and indefinite since it implies an initial, starting amount of stuffing which is not found in claim 7 nor claim 1, from which it depends.
Claims 2-6 & 8 are rejected as ultimately dependent from claim 1 rejected above.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Williams (US 2183418).
For Claim 1, Williams discloses a multi-layer modular pet bed (title and disclosure of Williams, specific components mapped out below), comprising: 
a generally rectangular shaped foldable outer layer (“un-quilted portion D forming a pocket”) having four edges (zipper E is attached to each edge extent of element D, Fig. 3), said foldable outer layer including attachment means (zipper E) positioned about said four edges thereof, said foldable outer layer including an outer surface (the outer surface of D forms the outside of the configuration of the device shown in Figs. 11 & 8-9) and an inner surface (the inner surface of the pocket of Fig. 3);

    PNG
    media_image1.png
    100
    218
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    288
    150
    media_image2.png
    Greyscale
a foldable inner layer (the remainder of the coverlet, see annotated Figs. 3 & 10) comprising a first panel (1) attached to a first edge of said foldable outer layer (attached underneath of section D in Fig. 3, at edge 4) and a second panel (2) attached to a second edge of said outer layer (attached underneath of section D in Fig. 3, at edge 3; also see 3 & 4, Fig. 10);
wherein said foldable inner layer panels are adapted to be stacked onto said inner surface of said foldable outer layer (as illustrated in Figs. 7-11, panels 1 & 2 are folded along exemplary J & J’, but “may be folded in various ways,” Column 1, line 43-Col. 2, line 10; the panels 1 & 2 are “stacked on top” when the cushion is upside down from Fig. 10), so that said foldable outer layer may be folded in half (Fig. 11, folded along center line J2) with said foldable inner layer disposed therebetween (Fig. 11); and
[[and]] wherein said attachment means are configured to removably attach said outer foldable layer to itself about at least three edges thereof while said foldable inner layer is positioned within said foldable outer layer (as discussed throughout the disclosure, Fig. 11).
For Claim 7, Williams discloses the multi-layer modular pet bed set forth in claim 1, and Williams further discloses wherein said inner layer includes an inner chamber for receiving additional stuffing therein (stuffing B inserted and contained within the coverlet, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 & 7 above, and further in view of Fishman (US 20030226205)
For Claim 2, Williams discloses the multi-layer modular pet bed set forth in claim 1.
Williams is silent to the bed further including a removably attachable additional layer, wherein the additional layer is adapted to be contained within said outer layer when said outer layer is folded and attached to itself about said perimeter thereof.
Fishman, like prior art above, teaches a foldable bed surface for laying on (title, disclosure) further including a removably attachable additional layer (sheet 56 removably attached to the bed 4 by fasteners 52, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the inner layer of Williams with a removably attached additional layer as taught by Fishman, such that the additional layer is contained within said outer layer when said outer layer is folded and attached to itself about said perimeter thereof, in order to “serve as protection from perspiration or bed wetting of” the users of the device as discussed in [0026], Fishman.
For Claim 3, Williams discloses the multi-layer modular pet bed set forth in claim 1.
Williams is silent to further including a protective layer that is adapted to be removably attached to said outer surface of said outer foldable layer.
Fishman, like prior art above, teaches a foldable bed surface for laying on (title, disclosure) further including a protective layer that is adapted to be removably attached to the bed (sheet 56 removably attached to the bed 4 by fasteners 52, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the outer surface of the outer layer of Williams with a removably attached additional layer as taught by Fishman, such that the resulting protective layer is removably attached to said outer surface of said outer foldable layer, in order to provide a more hygienic bedding surface, better protecting the users of the device as discussed in [0024 & 26], Fishman.

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 & 7 above, and further in view of Jaffe et al. (US 2738834, “Jaffe”).
For Claim 4, Williams discloses the multi-layer modular pet bed set forth in claim 1.
Williams is silent to further including a protective layer that is adapted to be removably attached to said outer foldable layer, wherein said protective layer encompasses the entirety of said outer foldable layer.
Jaffe, like prior art above, teaches a body supporting device (title, disclosure) further including a protective layer (42) that is adapted to be removably attached to said outer foldable layer (in the same manner as the instant invention and as discussed in the above 112, 2nd paragraph rejection), wherein said protective layer encompasses the entirety of said outer foldable layer (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the bed of Williams with a separate carrying case or envelope as taught by Jaffe, in order to “make for a more attractive vendible package and protects the cushion when the latter is not being used,” Col. 3, lines 28-38, Jeffe.
For Claim 5, Williams in view of Jeffe teaches the multi-layer modular pet bed set forth in claim 4, and Jeffe further teaches wherein said protective layer includes an opening (the opening of 42) for receiving said pet bed therein (the opening has a space to receive the cushion, Fig. 1), and further includes closure means (46, 48) for temporarily securing said opening in a closed position (Col. 3, lines 36-38).
For Claim 6, Williams in view of Jeffe teaches the multi-layer modular pet bed set forth in claim 5, and Jeffe further discloses wherein said closure means is selected from the group consisting of a zipper, buttons (“snap-fastener elements 46 and 48,” Col. 3, lines 36-38), and hook and loop fasteners (“In place of snap fasteners, it is possible to provide the cushion with any other conventional type of detachable closure elements such as buttons, hook-and-eyes, slide fasteners, etc,” Col. 3, lines 51-54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 & 7 above, and further in view of Manning (US 3143748).
For Claim 8, Williams discloses the multi-layer modular pet bed set forth in claim 1.
Williams is silent to further including a handle for carrying.
Manning, like prior art above, teaches a body supporting device (title, disclosure) further including a handle for carrying (18, Col. 2, lines 36-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the folded-up cushion configuration of Williams with a carrying handle as taught Manning, in order to further the capability of the user to transport the device, yielding a predictable result.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of US 6367083, US 4468810, and US 4984906 as very close to the disclosed subject matter of the instant invention. The remaining references cited establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643